DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 08/12/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103(a) rejections of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Kim et al. [U.S. PG Publication No. 2008/0303832], Fillippini et al. [U.S. PG Publication No. 2011/0216162] and Kirihara et a. [U.S. PG Publication No. 2008/0247673]) do not disclose, with respect to claim 1, a method for converting video content from a 3D video stream to a 2D video stream, the 3D video stream data includes metadata which itself includes a type of 3D to 2D conversion from among a plurality of values that at least indicates an output resolution for a 2D video stream, the method then determines that a 3D to 2D conversion is indeed performed and in response to that determination the output resolution for the 2D video stream are identified by the 3D to 2D conversion and converted as such. Rather, Kirihara discloses that the 3D to 2D conversion values toward output resolution are not included in the metadata as per currently claimed. The same reasoning applies to claims 9 and 17 mutatis mutandis. Accordingly, claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483